Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has filed an amendment on 12/16/2021 amending claims 1 and 16, no claim has been canceled and new claim 17 has been introduced. In virtue of this communication, claims 1-17 are currently pending in the instant application. 

Response to Remarks
Applicant amends claims 1 and 16, contends the applied references fail to teach the subject matter of claim 1, in part (as stated in page 8), “Ram merely describes a multiple monitor display apparatus capable of displaying a Microsoft Word program in a primary display screen and a Microsoft Excel program in a secondary display screen”. The Office respectfully disagrees, as the above is merely one of many embodiments disclosed by the applied references. The Office maintains the combination of the applied references Ram, Zeng and Ciolac fully teaches all amended and/or traversed claim limitations as explained in more details in the current Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ram; Pranil, (U.S. Patent Publication No. 20060082518 A1) in view of Zeng; Henry (U.S. Patent Publication No. 20100177016 A1, made of record in the IDS submitted on 1/17/2020) and Ciolac, Alec A. (US 20030048275 A1)  
As to claim 1, Ram discloses a multi-display system comprising ([0065] A multiple monitor apparatus, typically in the form of a dual screen display apparatus): an interactive display comprising a user input device and configured to display first content ([0014] It is a further aspect of the invention that one or more of the display screens may be a touch sensitive display screen. 
[0069] ... as depicted in FIG. 1, the user generally relies on utilizing only primary display screen 10); 
Ram teaches at least one auxiliary display adjacent to a first edge of the interactive display (primary display screen 10, secondary display screen 20 in Figs 79-81). 

However, in a similar field of endeavor, Zeng teaches a multi-display system comprising a primary display and a plurality of auxiliary displays ([0014] FIGS. 4A and 4B illustrate utilization of embodiments of the multi-monitor systems in different configurations). 
The combination of Ram and Zeng continues to disclose configured to display second content corresponding to the first content (Ram [0234] FIG. 158 is a schematic top view of dual screen apparatus 560 of FIG. 156 as secondary enclosure 562 is lifted and turned 180 degrees to face the rear. From the single screen mode, as shown in FIG. 156, secondary enclosure 562 is lifted and turned sideways essentially 180 degrees to the left after which pegs 564 is fitted into peg holes 566 (not shown) so that secondary enclosure 562 faces the rear. This set-up is used in instances when a user is making a presentation or wants to project an image to an audience located at the back of the apparatus towards the left portion. In this case, the contents of primary display screen 10 may be same as secondary display screen 20); and an electronic device comprising: a storage storing source content (Zeng Fig. 3 [0021] The DisplayPort (DP) standard is illustrated in FIG. 1. FIG. 1 shows a video source 100 in communication with a video sink 120. Source 100 is a source of video data). 
It would have been obvious to one of ordinary skill in the art to combine Zeng’s plurality of auxiliary displays into Ram’s multi-display system because “it is estimated that use of multiple monitors can increase worker efficiency between 20 to 30 percent. Utilization of multiple monitors can also greatly enhance entertainment such as video gaming or movies”, as revealed by Zeng in [0004]. 
Ram and Zeng fail to directly teach the electronic device storage storing an operating system. 
an operating system ([0014] Referring now to FIG. 1, a block diagram illustrating a system for providing multiple virtual display screen support using a single display device is shown and referenced generally as system 100, according to one embodiment of the present disclosure. A display driver 124 divides system resources, such as frame buffer 140 for supporting multiple virtual displays. Display driver 124 is a multiple display driver used to support a multiple display configuration for operating system 122). 
It would have been obvious to one of ordinary skill in the art to combine Ciolac’s operating system into Ram’s modified multi-display system, since “more displays are supported, the individual screen portions become so small as to make it difficult to identify objects or read text. ..., it is apparent that an improved method of providing an expanded desktop space would be useful”, as revealed by in [0006]
The combination of Ram, Zeng and Ciolac continues to teach an input/output unit connected to the user input device, the interactive display, and the plurality of auxiliary displays (Ram [0127] FIG. 55 is a schematic front view of dual screen apparatus 180 showing an alternative example double hinge design for secondary enclosure 182. .... Cable assembly 184 may contain fiber optics or hair thin wires that send, for example, video signals, status information or voltage requirement to the display screens. It functions both as an input and output cable, for example, as an input cable in case of a touch screen sensitive secondary display screen 20), and a control unit (Ram Fig. 1 [0071] Base electronics housing 32 may also hold a processor unit; 
Zeng [0043] FIG. 7 controller 704; Ciolac Fig. 1: [0015] A system processor 110 is used to perform general processing functions for system 100), wherein the control unit is configured to generate the first content and the second content by dividing and scaling the source content stored in the storage, transmit the first content and the second content to the interactive display and the plurality of auxiliary displays, respectively (Zeng [0017] FIG. 7 illustrates a block diagram of an image splitter such as that shown in FIGS. 5A and 5B ... ), and based on an input comprising a touch input applied by a user to the user input device of the interactive display, control the interactive display and the plurality of auxiliary displays to display the first content and the second content, respectively (Ram [0014] It is a further aspect of the invention that one or more of the display screens may be a touch sensitive display screen), and wherein the first content and the second content are mutually interlocked to each other (Ram [0234] FIG. 158 is a schematic top view of dual screen apparatus 560 of FIG. 156 as secondary enclosure 562 is lifted and turned 180 degrees to face the rear. ... In this case, the contents of primary display screen 10 may be same as secondary display screen 20. 
Application Specification admits in paragraph [0353]: “interlocked to each other when content displayed on the interactive display 260 is referred to as the first content and content displayed on the auxiliary display 290 is referred to as the second content. For example,... , the first content and the second content may be the same content as each other” ), and the first content and the second content are identified based on the touch input applied by the user (Ram [0014] It is a further aspect of the invention that one or more of the display screens may be a touch sensitive display screen). 

As to claim 2, Ram further discloses the multi-display system of claim 1, wherein the interactive display has a first screen size and a first resolution and each of the plurality of auxiliary displays has a second screen size and a second resolution (
[0014] It is a further aspect of the invention that one or more of the display screens may be a touch sensitive display screen. It is a further aspect of the invention that one or more of the display screens may be of similar or different dimensions.
See also Zeng Fig. 6B). 

As to claim 3, Ram further discloses the multi-display system of claim 1, wherein the source content is generated to be displayed on the interactive display without separate scaling ([0073] The second monitor may also be used as a redundant or backup display, as a specialized display to watch multimedia or DVD movies or streaming video programming at higher resolutions such as HDTV resolutions). 

As to claim 4, Zeng further discloses the multi-display system of claim 1, wherein the electronic device comprises: a scaler configured to scale the source content in accordance with a size and resolution of the auxiliary displays ([0042] mage splitter 304 provides new values DE, HS, VS, and D appropriate for each of displays 308-1 through 308-D to the corresponding one of transmitters 306-1 through 306-D. ... In some embodiments, if the D displays are not arranged to utilize all of the N×M pixels, excess pixels may be discarded, or cropped. Further, if the aggregate size of the displays exceeds the span of N×M pixels, additional black pixels may be added). 

As to claim 5, Ram further discloses the multi-display system of claim 1, wherein the control unit is further configured to cause the interactive display to output a user menu ([0106] FIG. 30 ... In the case of transparent glass, the user may right away see what is displayed on the monitor which may be as an important announcement or instructions). 

As to claim 6, Ram further discloses the multi-display system of claim 1, wherein the control unit is further configured to cause a horizontal or vertical line of an image object to be equally aligned between the interactive display and the plurality of auxiliary displays in response to the image object moving between the interactive display and the auxiliary displays ([0075] Fig. 3 ... In a dual screen mode, primary display screen 10 may be used in combination with secondary display screen 20 such as for example, when a user opens a Microsoft Word program in primary display screen 10 and a Microsoft Excel program in secondary display screen 20 simultaneously. The two display screens may also be used as one large display screen such as when a user prefers to view an image on a large scale or for group presentation purpose). 

As to claim 7, Ram further discloses the multi-display system of claim 1, wherein the first content and the second content comprise product category content ([0075] Fig. 3 ... In a dual screen mode, primary display screen 10 may be used in combination with secondary display screen 20 such as for example, when a user opens a Microsoft Word program in primary display screen 10 and a Microsoft Excel program in secondary display screen 20 simultaneously
Claim language provides no specifics on what kind of content being considered “product category”, Examiner considers Microsoft Word and/or Excel are popular programs that their contents are suitable for “product category” document as an option for an intended use). 

As to claim 8, Ram further discloses the multi-display system of claim 7, wherein the products of various categories displayed in the product category content are disposed on a same horizontal plane (As shown is the Figures, the display screen are flat, and Microsoft Word and a Microsoft Excel are two-dimensional programs). 

As to claim 9, Ram further discloses the multi-display system of claim 8, wherein the control unit is further configured to cause a screen to be flicked in a direction opposite to a scroll direction in response to the user scrolling on a last part of the product category content (The only support for the above subject matter in Application Specification Examiner can find is in paragraph [0029], which state just the same, without further explanation on why is it necessary, or the advantage, to have this claimed feature or artifact. 
Examiner considers this at best a design option non-critical to the operation of the multi-display system.
Applicant can consider guiding Examiner to relevant paragraphs in Application Specification showing why it is necessary, or the advantage of this subject matter, to overcome Examiner’s rejection).

As to claim 10, Ram further discloses the multi-display system of claim 1, wherein the first content and the second content comprise product details content in which details of each product are shown
([0075] Fig. 3 ... In a dual screen mode, primary display screen 10 may be used in combination with secondary display screen 20 such as for example, when a user opens a Microsoft Word program in primary display screen 10 and a Microsoft Excel program in secondary display screen 20 simultaneously
Claim language provides no specifics on what kind of writings being considered product detail, Examiner considers Microsoft Word and/or Excel are popular programs that their contents are suitable for “product details” document as an option for an intended use). 

As to claim 11, Ram further discloses the multi-display system of claim 10, wherein the product details content comprises zoom content for enlarging a partial region of the product to display the enlarged partial region (One of ordinary skilled in the art would agree zoom-in and zoom-out are built-in functions in both Microsoft Word program and Microsoft Excel program). 

As to claim 12, Ram further discloses the multi-display system of claim 11, wherein the control unit is further configured to cause a zoom menu through which movement to the interactive display is enabled to be output in response to the user selecting the zoom content (One of ordinary skilled in the art would agree Microsoft Word program provides a zoom menu through which movement to the interactive display is enabled to be output when the user selects the zoom content). 

As to claim 13, Ram further discloses the multi-display system of claim 1, wherein the product details content comprises background-switched content for changing and showing a background in which the product is disposed
(One of ordinary skilled in the art would agree Microsoft word Help: 
Add or change the background color
Go to Design > Page Color. Choose the color you want under Theme Colors or Standard Colors. If you don't see the color you want, select More Colors, and then choose a color from the Colors box)

As to claim 14, Ram further discloses the multi-display system of claim 13, wherein the first content and the second content further comprise a background layer and a product layer overlaid on the background layer, and wherein the background-switched content is shown by switching the background layer
 (One of ordinary skilled in the art would agree Microsoft word Help: 
Add or change the background color
Go to Design > Page Color. Choose the color you want under Theme Colors or Standard Colors. If you don't see the color you want, select More Colors, and then choose a color from the Colors box)

As to claim 15, Ram further discloses the multi-display system of claim 14, wherein the background layer comprises a shadow of the product generated according to a light source effect
(One of ordinary skilled in the art would agree Microsoft word Help: 
Add an effect to text
Select the text that you want to add an effect to. On the Home tab, in the Font group, click Text Effect. Click the effect that you want. For more choices, point to Outline, Shadow, Reflection, or Glow, and then click the effect that you want to add). 

As to claim 16, Ciolac further discloses the multi-display system of claim 1, wherein the first content and the second content comprise content among the source content stored in the storage of the electronic device (Fig. 1 [0016] ... display driver 124 partitions frame buffer 140 to include a first frame buffer portion 142 and a second frame buffer portion 144). 

As to claim 17, Ram, Zeng and Ciolac further discloses the multi-display system of claim 1, wherein the first content and the second content are part of an overall content, the first content and the second content are a same content as each other, the second content is part of the first content, the second content is content for describing the first content, or the second content is content independent of the first content and variant with a change in the first content (Ram [0234] FIG. 158 is a schematic top view of dual screen apparatus 560 of FIG. 156 as secondary enclosure . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/            Examiner, Art Unit 2621